Citation Nr: 1140699	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder secondary to water contaminates.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Nashville, Tennessee, respectively.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in July 2011.  A copy of the hearing transcript has been associated with the claims file.


REMAND

The Veteran contends that he was exposed to water contaminates at Camp Lejeune and that such exposure caused him to develop a gastrointestinal disorder.  At the recent July 2011 hearing, the Veteran testified that he was stationed at Camp Lejeune from sometime between late 1982 or early 1983 until August 1984.  

Recently, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for a gastrointestinal disorder secondary to water contaminates (at Camp Lejeune), the Board remands the current appeal to the Louisville, RO for further development.

With regard to the Veteran's claim for service connection for a left knee disability, the Board notes that, throughout this appeal, the Veteran has contended that he has a left knee disability related to his service.  Specifically, the Veteran reports that he sustained a left knee injury in service and that he has experienced ongoing left knee problems since service discharge.  Importantly, the Board notes that the Veteran is competent to attest to conditions of his service and to symptoms that he experiences-matters that are readily observable to a lay person.  38 U.S.C.A. § 1154(a) & Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Indeed, and in this regard, the Board notes that service treatment records show a history of left knee fracture in 1981.  See February 1983 Report of Medical History.  In addition, post-service treatment records, including a May 2008 VA examination report, show ongoing complaints of left knee pain and problems but no diagnosis or X-ray findings.  

Although the Veteran was accorded a VA examination of his left knee in May 2008, the Board finds that the evaluation is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not discuss or consider the service treatment records showing medical care that the Veteran received in 1981 for his left knee fracture.  Furthermore, and subsequent to that post-service VA examination, the Veteran has continued to provide competent assertions of ongoing left knee problems.  

Accordingly, the Board finds that a current VA examination is necessary to determine the Veteran's complete disability picture and to determine whether his current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the Veteran's appeal [which includes a claim for service connection for a gastrointestinal disorder, secondary to exposure to water contaminates during service at Camp Lejeune] must be remanded to the Louisville, Kentucky RO for further development.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any left knee disability found on evaluation.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the evaluation.  The examination report should indicate that the examiner reviewed the claims folder in conjunction with the evaluation.  

For any left knee disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in the Veteran's service or is otherwise related to this active duty.  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  If the examiner is unable to comment on any of the above questions, he or she should so indicate and explain why.  

3.  Thereafter, the appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

